Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 1 of 10 PageID #: 76



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x

IN THE MATTER OF THE ESTATE OF
GEORGE HOMER TILLMAN III BY
ANTOINETTE TILLMAN, INDIVIDUALLY                                   No. 18-CV-2211 (NGG) (RER)
AND AS ADMINISTRATRIX OF THE ESTATE,
                                                                           ANSWER
                                                  Plaintiffs,

                          -against-                                 JURY TRIAL DEMANDED

THE CITY OF NEW YORK, THE NEW YORK
CITY POLICE DEPARTMENT, SERGEANT
THOMAS SORRENTINO, SHIELD #5635,
POLICE OFFICER MICHAEL RENNA, SHIELD
#6389, POLICE OFFICER KENNETH
STALLONE, SHIELD #15897, POLICE OFFICER
MATEUSZ KRZEMINSKI, SHIELD #29008,
POLICE OFFICER JOHN ARNOLD, SHIELD
NO. #31722, AS POLICE OFFICERS AND
INDIVIDUALLY.

                                                Defendants.

-------------------------------------------------------------- x


                 Defendant 1 The City of New York, by its attorney, Zachary W. Carter, Corporation

Counsel of the City of New York, as and for its answer to plaintiffs’ Amended Complaint, dated

April 13, 2018, respectfully:

                 1.       Denies the allegations in paragraph “1” of the Amended Complaint, except

admits that plaintiffs have commenced an action seeking relief as stated therein.

                 2.       Denies the allegations in paragraph “2” of the Amended Complaint.

                 3.       Denies the allegations in paragraph “3” of the Amended Complaint, except

1
  The New York City Police Department, named as a defendant herein, is not a suable entity. See,
e.g. Marte v. New York City Police Dep't, 1:10-cv-3706-PKC, 2010 U.S. Dist. LEXIS 109932, at
*3-4 (S.D.N.Y. Oct. 12, 2010).
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 2 of 10 PageID #: 77



admits that plaintiffs have commenced an action as stated therein.

                4.      Denies the allegations in paragraph “4” of the Amended Complaint, except

admits that plaintiffs have commenced an action as stated therein.

                5.      Denies the allegations in paragraph “5” of the Amended Complaint, except

admits that plaintiffs purport to invoke the jurisdiction of this Court as stated therein.

                6.      Denies the allegations in paragraph “6” of the Amended Complaint, except

admits that plaintiffs purport to invoke the jurisdiction of this Court as stated therein.

                7.      Denies the allegations in paragraph “7” of the Amended Complaint, except

admits that plaintiffs purport to base venue in this district as stated therein.

                8.      States that the allegations in paragraph “8” of the Amended Complaint are

not averments of fact to which a response is required.

                9.      Denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “9” of the Amended Complaint.

                10.     Denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “10” of the Amended Complaint.

                11.     Denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “11” of the Amended Complaint, except admits that plaintiffs have

commenced an action as stated therein.

                12.     Denies the allegations in paragraph “12” of the Amended Complaint, except

admits that the City is a municipal corporation duly organized and existing under New York State

law and that the City maintains a police department which, at the time of the incident, employed the

individually named defendants.

                13.     Admits the allegations in paragraph “13” of the Amended Complaint.

                14.     Denies knowledge or information sufficient to form a belief as to the truth of

                                                   -2-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 3 of 10 PageID #: 78



the allegations in paragraph “14” of the Amended Complaint, except admits that officers from the

106th precinct were involved in a shooting death on April 17, 2016, including the individually

named defendants.

               15.    Admits the allegations in paragraph “15” of the Amended Complaint, except

states that the allegations that the officers acted within the scope of their employment and under

color of law are legal conclusions to which no response is required.

               16.    Admits the allegations in paragraph “16” of the Amended Complaint, except

states that the allegations that the officers acted within the scope of their employment and under

color of law are legal conclusions to which no response is required.

               17.    Admits the allegations in paragraph “17” of the Amended Complaint, except

states that the allegations that the officers acted within the scope of their employment and under

color of law are legal conclusions to which no response is required.

               18.    Admits the allegations in paragraph “18” of the Amended Complaint, except

states that the allegations that the officers acted within the scope of their employment and under

color of law are legal conclusions to which no response is required.

               19.    Admits the allegations in paragraph “19” of the Amended Complaint, except

states that the allegations that the officers acted within the scope of their employment and under

color of law are legal conclusions to which no response is required.

               20.    States that the allegations in paragraph “20” of the Amended Complaint are

not averments of fact to which a response is required.

               21.    Denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “21” of the Amended Complaint, except admits on information and

belief that a document purporting to be a Notice of Claim was received by the City Comptroller’s

Office on or about July 13, 2016.

                                                -3-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 4 of 10 PageID #: 79



               22.    Denies knowledge or information sufficient to form a belief as to the

allegations in paragraph “22” of the Amended Complaint, except admits on information and belief

that more than 30 days have elapsed and that the claim has not been adjusted or paid.

               23.    Denies the allegations in paragraph “23” of the Amended Complaint, except

admits on information and belief that Antoinette Tillman’s 50-h hearing was held on June 30, 2017.

               24.    Admits the allegations in paragraph “20” of the Amended Complaint.

               25.    Denies the allegations in paragraph “25” of the Amended Complaint, except

admits that the City maintained a police department and employed police officers and respectfully

refers the Court and plaintiffs to the New York City Charter and the Administrative Code for a

recitation of the relationship between the City and the NYPD.

               26.    Denies the allegations in paragraph “26” of the Amended Complaint, except

admits that on April 17, 2016, George Homer Tillman III (“George Tillman”) was standing in the

roadway beside a vehicle in the vicinity of 135th Street and 116th Avenue in Queens and denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding the

ownership of the vehicle.

               27.    Admits the allegations in paragraph “27” of the Amended Complaint.

               28.    Denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “28” of the Amended Complaint, except admits that George Tillman

was not given a citation and states that the allegations as to what the officers could have done are

legal conclusions to which no response is required.

               29.    Denies the allegations in paragraph “29” of the Amended Complaint.

               30.    Denies the allegations in paragraph “30” of the Amended Complaint, except

admits that officers exited their vehicle and approached George Tillman and denies knowledge or

information sufficient to form a belief as to the truth of the allegations regarding plaintiffs’

                                                -4-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 5 of 10 PageID #: 80



knowledge.

               31.    Denies the allegations in paragraph “31” of the Amended Complaint, except

denies knowledge or information sufficient to form a belief as to the truth of the allegations that

George Tillman was in fear.

               32.    Denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “32” of the Amended Complaint, except admits that George Tillman

fled the scene and ran away.

               33.    Denies the allegations in paragraph “33” of the Amended Complaint, except

admits that officers shot at George Tillman.

               34.    Denies knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “34” of the Amended Complaint.

               35.    Denies the allegations in paragraph “35” of the Amended Complaint.

               36.    Denies the allegations in paragraph “36” of the Amended Complaint.

               37.    Denies the allegations in paragraph “37” of the Amended Complaint.

               38.    Denies the allegations in paragraph “38” of the Amended Complaint.

               39.    Denies the allegations in paragraph “39” of the Amended Complaint.

               40.    Denies the allegations in paragraph “40” of the Amended Complaint.

               41.    Denies the allegations in paragraph “41” of the Amended Complaint.

               42.    Denies the allegations in paragraph “42” of the Amended Complaint.

               43.    Denies the allegations in paragraph “43” of the Amended Complaint.

               44.    Denies the allegations in paragraph “44” of the Amended Complaint.

               45.    Denies the allegations in paragraph “45” of the Amended Complaint.

               46.    Denies the allegations in paragraph “46” of the Amended Complaint.

               47.    Denies the allegations in paragraph “47” of the Amended Complaint.

                                               -5-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 6 of 10 PageID #: 81



              48.     Denies the allegations in paragraph “48” of the Amended Complaint.

              49.     In response to the allegations in paragraph “49” of the Amended Complaint,

defendant repeats the responses in the previous paragraphs.

              50.     Denies the allegations in paragraph “50” of the Amended Complaint.

              51.     Denies the allegations in paragraph “51” of the Amended Complaint.

              52.     Denies the allegations in paragraph “52” of the Amended Complaint.

              53.     Denies the allegations in paragraph “53” of the Amended Complaint.

              54.     Denies the allegations in paragraph “54” of the Amended Complaint.

              55.     Denies the allegations in paragraph “55” of the Amended Complaint.

              56.     Denies the allegations in paragraph “56” of the Amended Complaint.

              57.     Denies the allegations in paragraph “57” of the Amended Complaint.

              58.     Denies the allegations in paragraph “58” of the Amended Complaint.

              59.     In response to the allegations in paragraph “59” of the Amended Complaint,

defendant repeats the responses in the previous paragraphs.

              60.     Denies the allegations in paragraph “60” of the Amended Complaint.

              61.     Denies the allegations in paragraph “61” of the Amended Complaint.

              62.     Denies the allegations in paragraph “62” of the Amended Complaint.

              63.     Denies the allegations in paragraph “63” of the Amended Complaint.

              64.     Denies the allegations in paragraph “64” of the Amended Complaint.

              65.     In response to the allegations in paragraph “65” of the Amended Complaint,

defendant repeats the responses in the previous paragraphs.

              66.     Denies the allegations in paragraph “66” of the Amended Complaint.

              67.     Denies the allegations in paragraph “67” of the Amended Complaint.

              68.     In response to the allegations in paragraph “68” of the Amended Complaint,

                                               -6-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 7 of 10 PageID #: 82



defendant repeats the responses in the previous paragraphs.

               69.     Denies the allegations in paragraph “69” of the Amended Complaint.

               70.     Denies the allegations in paragraph “70” of the Amended Complaint.

               71.     Denies the allegations in paragraph “71” of the Amended Complaint.

               72.     Denies the allegations in paragraph “72” of the Amended Complaint.

               73.     Denies the allegations in paragraph “73” of the Amended Complaint.

               74.     Denies the allegations in paragraph “74” of the Amended Complaint.

               75.     Denies the allegations in paragraph “75” of the Amended Complaint.

               76.     In response to the allegations in the first sentence of paragraph “76” of the

Amended Complaint, defendant repeats the responses in the previous paragraphs. Defendant denies

the allegations in in second sentence of this paragraph.

               77.     Denies the allegations in paragraph “77” of the Amended Complaint.

               78.     States that the allegations in paragraph “78” of the Amended Complaint are

legal conclusions to which no response is required.

               79.     Denies the allegations in paragraph “79” of the Amended Complaint.

               80.     Denies the allegations in paragraph “80” of the Amended Complaint.

               81.     Denies the allegations in paragraph “81” of the Amended Complaint.

               82.     In response to the allegations in paragraph “82” of the Amended Complaint,

defendant repeats the responses in the previous paragraphs.

               83.     Denies the allegations in paragraph “83” of the Amended Complaint.

               84.     Denies the allegations in paragraph “84” of the Amended Complaint.

               85.     In response to the allegations in paragraph “85” of the Amended Complaint,

defendant repeats the responses in the previous paragraphs.

               86.     Denies knowledge or information sufficient to form a belief as to the truth of

                                                 -7-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 8 of 10 PageID #: 83



the allegations in paragraph “86” of the Amended Complaint.

                 87.   Denies the allegations in paragraph “87” of the Amended Complaint.

                 88.   Denies the allegations in paragraph “88” of the Amended Complaint.

                                FIRST AFFIRMATIVE DEFENSE

                 89.   The Amended Complaint, in whole or in part, fails to state a claim upon

which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

                 90.   Defendant has not violated any rights, privileges or immunities under the

Constitution or laws of the United State or the State of New York or any political subdivision

thereof, nor has defendant violated any act of Congress providing for the protection of civil rights.

                                THIRD AFFIRMATIVE DEFENSE

                 91.   Any injury alleged to have been sustained resulted from plaintiffs’ own

culpable or negligent conduct or the culpable or negligent conduct of third parties, and was not the

proximate result of any act of defendant.

                               FOURTH AFFIRMATIVE DEFENSE

                 92.   Plaintiffs provoked or was at fault for the incident.

                                FIFTH AFFIRMATIVE DEFENSE

                 93.   To the extent that any force was used, such force was reasonable, necessary

and justified.

                                SIXTH AFFIRMATIVE DEFENSE

                 94.   The plaintiffs failed to mitigate their alleged damages.

                               SEVENTH AFFIRMATIVE DEFENSE

                 95.   To the extent that the Amended Complaint alleges any claims arising under

the laws of the State of New York, such claims may be barred in whole or in part by reason of either

                                                 -8-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 9 of 10 PageID #: 84



or both plaintiffs’ failure to comply with the requirements of the New York General Municipal

Law, §§ 50-e, 50-h and/or 50-i.

                                 EIGHTH AFFIRMATIVE DEFENSE

               96.        At all times relevant to the acts alleged in the Amended Complaint, the duties

and functions of municipal defendant’s officials entailed the reasonable exercise of proper and

lawful discretion. Therefore, the City has governmental immunity from liability.

                                  NINTH AFFIRMATIVE DEFENSE

               97.        Punitive damages cannot be assessed as against The City of New York.

                                  TENTH AFFIRMATIVE DEFENSE

               98.        The NYPD is not a suable entity.

                               ELEVENTH AFFIRMATIVE DEFENSE

               99.        The amounts recoverable by plaintiffs are subject to limitation pursuant to

N.Y. General Obligations Law, § 15-108 by reason of a prior settlement between plaintiffs and

other person(s), or pursuant to N.Y. C.P.L.R. § 4545 are subject to reduction by collateral sources

received by plaintiffs.

                                TWELFTH AFFIRMATIVE DEFENSE

               100.       Plaintiffs’ state law claims are barred in whole or in part by the statutes of

limitations.




                                                   -9-
Case 1:18-cv-02211-RPK-RER Document 15 Filed 12/11/18 Page 10 of 10 PageID #: 85



               WHEREFORE, defendant The City of New York demands judgment dismissing the

Amended Complaint in its entirety, together with the costs and disbursements of this action, and

such other and further relief as the Court may deem just and proper.

Dated: New York, New York
       December 11, 2018


                                             ZACHARY W. CARTER
                                             Corporation Counsel of the
                                             City of New York
                                             Attorney for Defendant
                                             100 Church Street, Room 3-142
                                             New York, New York 10007
                                             (212) 356-3527

                                             By:        /s/
                                                    Brian Francolla
                                                    Senior Counsel


To:    Jeffrey Benjamin, Esq. (by ECF)
       KUPILLAS, UNGER & BENJAMIN, LLP.
       5 Penn Plaza, 23rd Floor
       New York, New York 10001




                                               - 10 -
